DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 5/13/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “smaller than a human cell” in claim 46 and 49 is a relative term which renders the claim indefinite. The term “smaller than a human cell” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim recites that the protrusions are smaller than a human cell, however the claim does not recite what type of cells are being compared as human cells range is size and type such as glial cells which comprise at least four types of different sizes. The meets and bounds of the claims cannot be determined as cell sizes change depending on the tissue, function and placement within the body. Clarification is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46-54 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Simpson et al (US 2009/0076430 A1 hereafter Simpson).
Simpson teaches a composition comprising a contact side comprises non-adhesive cell contact side comprising three-dimensional pattern of a plurality of asymmetrical topographical elements [abstract, Fig 1, 0020, 0049].  The topographical elements comprise protrusions that form a plurality of paths [0034]. The protrusions are Nano topographic with height, width and length from 0.5-7 microns and protrusions in the nanometer range [0057].  The paths range in size from 100 nm to 10 microns smaller than a neutrophil cell which measure about 15 microns [0034].  The composition is silent to any chemical gradient [claims].  These disclosures render the claims anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 46-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Simpson et al (US 2009/0076430 A1 hereafter Simpson) in view of Marmaras et al (WO 2013/091790 A1 hereafter Marmaras).
As discussed above, Simpson discloses a composition comprising a non-adhesive cell side and a three-dimensional protrusions that form paths that guide cells.  The protrusions of Simpson can be shaped to form peaks and valleys [0048].  The protrusions are also further shaped into irregular shapes and patterns [0049-0051].  The reference is however silent to a specific saw-toothed shape for the protrusions. The use of sawtooth protrusions in bandage compositions is common as seen in the Marmaras.
Marmaras discloses a bandage composition comprising a skin adhesive region, a non-adhesive wound/cell contact portion comprising three-dimensional pattern of protrusions (abstract, page 2, lin. 14-35). The pattern forms asymmetrical topography that allows for cell migration away from the wound (page 1, lin. 7-8, 28-33) the topographical patterns are aligned and ordered causing wound healing by inducing directional movement of a plurality of cells (page 2, lin. 9 — page 3, lin. 4; Fig. 1 and 2a-d). This migration occurs without the need for chemical gradients (page 3, lin. 2-12). The protrusions can be any repeating pattern comprising ridges and grooves in the range from 1-9 microns, where the width of the ridges is from 1-5 microns, and width of the grooves (spacing between the protrusions) range from 1-5 microns (page5, lin. 20-24, Fig 2a). The height of the protrusions are from 0.5-5 microns (page 5, lin. 20-24). The pattern repeat period is smaller than 10 microns where the pattern length is larger than 1 mm (page 5, lin. 4-10). The ridges have triangular shape and from a profile would be described as saw-toothed (page 12, lin. 22-28). The pattern can be a straight line or curved (page 12, lin. 29-33). The composition is in the form of a wound dressing with a backing layer opposite the cell contacting side that prevents fluid passage along with skin adhesive configured to adhere the device to the skin that is proximate to a wound (claims). The cell contacting surface may also comprise elastic materials (claims).
Regarding the specific size and shape of the protrusions and their specific width, length, height, peak distance, etc. it is the position of the Examiner that such ranges can be determined through routine experimentation by those of ordinary skill in the art.  The Simpson protrusions provide a wide range of sizes for the width, length and height of the topography, while being used for the same purpose as the instant claims.  The general conditions of the claims have been met as the dimensions are less than 20 microns and are shaped into pyramids with peaks and valleys.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955).
With these aspects in mind it would have been obvious to combine the prior art to form a wound healing composition with asymmetrical protrusions useful for wicking away fluids and improving wound healing.  It would have been obvious to shape the protrusions of Simpson into saw tooth shapes as they found in Marmaras as they guide fluids away from wound areas.  The modification would have been obvious as Simpson discloses the general triangular shape and Marmaras discloses that saw tooth shaped protrusions further aid in guidance.  One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a bandage useful in wound healing. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 46-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618